COURT OF APPEALS OF VIRGINIA


Present:    Judges Benton, Humphreys and Senior Judge Overton


JEREMY JON CURLINGS
                                             MEMORANDUM OPINION*
v.   Record No. 1100-02-2                         PER CURIAM
                                              DECEMBER 31, 2002
HEAVY FLEET PRODUCTS, INC. AND
 UNIVERSAL UNDERWRITERS INSURANCE COMPANY


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Jeremy Jon Curlings, pro se, on briefs).

             (William F. Karn; Butler, Williams, Pantele &
             Skilling, P.C., on brief), for appellees.


     Jeremy Jon Curlings raises six "Questions Presented" in his

opening brief.     Based upon our review of the record and the

"Argument" contained in Curlings's brief, we have determined

that those questions actually raise two issues for review: (1)

whether the Workers' Compensation Commission erred in finding

that Curlings failed to request a timely review of the deputy

commissioner's May 29, 2001 opinion, and (2) whether the

commission erred in failing to apply the doctrine of imposition.

Upon reviewing the record and the parties' briefs, we conclude

that this appeal is without merit.     Accordingly, we summarily

affirm the commission's decision.     Rule 5A:27.



     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
     On appeal, we view the evidence in the light most favorable

to the prevailing party below.   R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

Factual findings made by the commission will be upheld on appeal

if supported by credible evidence.   See James v. Capitol Steel

Constr. Co., 8 Va. App. 512, 515, 382 S.E.2d 487, 488 (1989).

     In ruling that the August 2 and August 31, 2001 requests

for review of the May 29, 2001 opinion were untimely, the

commission made the following findings:

          It is undisputed that the Deputy
          Commissioner issued the Opinion in question
          on May 29, 2001, and that the claimant
          received a copy of the Opinion by certified
          mail on June 1, 2001. Virginia Code
          § 65.2-705 provides that a party must file
          an application for Review with the
          Commission within 20 days from receipt of
          notice of an award. Furthermore, it is well
          established that the Commission no longer
          has jurisdiction to review a decision after
          the 20 days have elapsed.

               The record establishes that the
          claimant was fully aware of his
          responsibility to timely request Review of
          Deputy Commissioner Bruner's May 29, 2001,
          Opinion. The claimant timely noted an
          appeal from the earlier February 29, 2000,
          Opinion by Deputy Commissioner Colville, and
          in his Motion for Reconsideration of the May
          29, 2001, Opinion, he specifically
          emphasized that he was not asking for a
          Review. The Motion for Reconsideration was
          promptly denied, and Deputy Commissioner
          Bruner specifically advised the parties that
          such denial did not impact a timely Request
          for Review. Neither party timely requested
          Review.


                             - 2 -
                 We are not persuaded by the claimant's
            allegation that Deputy Commissioner Bruner
            made a "mistake" in the May 29, 2001,
            Opinion and that the Commission, therefore,
            retains jurisdiction over this matter
            because a mistake was made. The record
            contains no evidence to support the
            allegation that any mistake occurred. To
            the contrary, the record reflects that the
            claimant received the May 29, 2001, Opinion
            on June 1, 2001, and responded by
            disagreeing with several findings. This
            "disagreement" was manifested in his Motion
            for Reconsideration, which, at his request,
            was specifically not to be considered a
            Request for Review. The claimant's mere
            "disagreement" with the Deputy
            Commissioner's Opinion does not, standing
            alone, persuade us that the May 29, 2001,
            Opinion contains any mistakes.

     The commission's factual findings are supported by credible

evidence.   If Curlings disagreed with the deputy commissioner's

May 29, 2001 decision, he could have filed a timely request for

review with the commission.   The record established that

Curlings was fully aware of that procedure for filing a request

for review.   Instead, he chose to file a motion for

reconsideration of the deputy commissioner's decision and

specifically indicated that he was not filing a request for

review.   When the deputy commissioner denied the motion for

reconsideration on May 31, 2001, he informed Curlings that the

"denial [did] not alter the time within which a review of the

case may be taken by any party."   Curlings failed to file a

timely request for review.



                               - 3 -
     On August 31, 2001, Curlings's attorney filed with the

commission a request for review of the May 29, 2001 opinion.

The request asserted that medical evidence refuted the deputy

commissioner's finding that Curlings did not sustain neck, back

and shoulder injuries as a result of his compensable injury by

accident.   The request also noted that the twenty-day period

allowed for filing for review had expired; however, it asserted

that a mistake had occurred which allowed the commission to

exercise its jurisdiction.   Nothing in the request alleges,

however, that Curlings's failure to file a timely request for

review of the May 29, 2001 opinion was the result of the

commission's staff's disclosure to him that his neck, back, and

shoulders were covered under the May 29, 2001 opinion.   Because

Curlings did not raise that argument before the deputy

commissioner or in the request for review, the commission was

not required to consider it.   Indeed, in a March 18, 2002 letter

to the commission, Curlings argued for the first time that he

did not file a timely request for review of the May 29, 2001

opinion because the commission's staff told him and his father,

within the twenty-day review period, that his neck, back and

shoulders were covered under that award.   The commission did not

consider that argument in rendering its April 5, 2002 opinion.

Accordingly, we will not address that argument on appeal.      See

Rule 5A:18.


                               - 4 -
     The commission did not err in ruling that evidence in this

record is not sufficient to justify invoking the doctrine of

imposition.   Credible evidence indicates, as the commission

found, that Curlings merely disagreed with the deputy

commissioner's findings.   This is not a "mistake" or

"imposition" as contemplated by Harris v. Diamond Const. Co.,

184 Va. 711, 36 S.E.2d 573 (1946).    For these reasons, we affirm

the commission's decision.

                                                          Affirmed.




                              - 5 -